SECOND AMENDMENT TO THE
RUBY TUESDAY, INC. SALARY DEFERRAL PLAN


THIS SECOND AMENDMENT is made on this 16th day of March, 2016 by Ruby Tuesday,
Inc. a corporation duly organized and existing under the laws of the State of
Georgia (hereinafter called the “Primary Sponsor”).


WHEREAS, the Primary Sponsor maintains the Ruby Tuesday, Inc. Salary Deferral
Plan (the “Plan”), which was last amended and restated by an indenture dated
January 7, 2015; and


WHEREAS, the Plan is intended to be qualified under Section 401(a) of the
Internal Revenue Code of 1986, as amended, for the benefit of its eligible
employees; and


WHEREAS, the Primary Sponsor now wishes to amend the Plan in response to a
request from the Internal Revenue Service as a condition to its issuance of an
updated favorable determination letter with respect to the continuing
tax-qualified status of the Plan; and


WHEREAS, Section 17 of the Plan permits the Primary Sponsor to amend the Plan at
any time;


NOW, THEREFORE, the Primary Sponsor does hereby amend the Plan by deleting,
effective as of January 1, 2015, the existing Section 3.1(c) and substituting
therefor the following:


“(c)           Catch-Up Contributions. A Participant who is eligible to
contribute Deferral Amounts to the Plan and who has attained or will attain age
fifty (50) on or before the last day of the Participant’s taxable year shall be
eligible to elect to defer a portion of his Annual Compensation otherwise
payable to him for the Plan Year and have such portion contributed to the Fund
on his behalf as Catch-Up Contributions in excess of the limits on Deferral
Amounts set forth in Section 3.1(b) or any limit otherwise established by the
Plan Administrator with respect to Highly Compensated Employees under Section
3.1(a).  In addition, amounts contributed pursuant to Section 3.1(a) or this
Section 3.1(c) may be treated as Catch-Up Contributions to the extent such
amounts exceed any limit on Deferral Amounts that may be determined pursuant to
Section 3 of Appendix C hereto (this limit and the limits in the preceding
sentence being collectively referred to as the ‘Applicable Deferral Limits’).
 
Catch-Up Contributions made pursuant to this Section 3.1(c) by a Participant
shall be in an amount equal to the amount specified in the Participant’s
deferral agreement and may be made on a payroll period basis or an annual basis
in accordance with the administrative procedures provided by the Plan
Administrator, but shall in no event shall the contributions exceed $6,000 (for
2015) in any calendar year, as adjusted in future years by the Secretary of the
Treasury (the ‘Code Section 414(v) limit’).
 
 
 

--------------------------------------------------------------------------------

 
Contributions made pursuant to this Section 3.1(c) shall not be taken into
account for purposes of implementing the limitations set forth in Section 3.1(b)
and Appendix A hereto.  The Plan shall not be treated as failing to satisfy the
provisions of Appendix B or Appendix C, as applicable, by reason of the making
of the Catch-Up Contributions as described in this Section 3.1(c).
 
The portion of the contribution made by a Plan Sponsor under this Section 3.1(c)
that will be treated as Catch-Up Contributions will be determined as of the last
day of the Plan Year.  Amounts contributed by a Plan Sponsor pursuant to this
Section 3.1(c) or recharacterized pursuant to Section 3 of Appendix C that do
not exceed the Applicable Deferral Limits will not be treated as Catch-Up
Contributions but will be treated as Deferral Amounts. Amounts contributed
pursuant to this Section 3.1(c) or recharacterized pursuant to Section 3 of
Appendix C that exceed the Applicable Deferral Limits will be treated as
Catch-Up Contributions; provided, however, that the contribution under this
Section 3.1(c) or any amounts recharacterized under Section 3 of Appendix C for
any Participant shall not be treated as a Catch-Up Contribution to the extent
that those amounts and all other Elective Deferrals of the Participant under the
Plan and other plans of the Plan Sponsor and its Affiliates for the taxable year
exceed the Participant’s Annual Compensation.
 
The excess of the amounts treated as Catch-Up Contributions for a Participant
under the Plan and other plans of the Plan Sponsor and its Affiliates over the
Code Section 414(v) limit and amounts that are not treated as Catch-Up
Contributions solely because they exceed the Participant’s Annual Compensation,
will be distributed to the Participant in the same manner as Deferral Amounts
are distributed pursuant to Section 3.1(b).”
 
Except as specifically amended hereby, the Plan shall remain in full force and
effect prior to this Second Amendment.


IN WITNESS WHEREOF, the Primary Sponsor has caused this Second Amendment to be
executed on the day and year first above written.


RUBY TUESDAY, INC.


By:  /s/ Rhonda
Parish                                                                           
Name: Rhonda Parish 
Title:   Chief Legal Officer &
Secretary                                                                
ATTEST:
By:       /s/ Brian
Wanamaker                                                                
Name:  Brian Wanamaker                                                      
Title:    VP, Asst. Gen. Counsel & Asst.
Sec.                                                                
 

--------------------------------------------------------------------------------

                        2                                                 